COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case number:    01-18-00877-CV

Trial court case number: 18-CV-0884

Trial court:              10th District Court of Galveston County

Date motion filed:        September 25, 2020

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss_______
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justice Countiss.1 See TEX. R. APP. P. 41.1, 49.3.

Date: __June 15, 2021_____




1
       Justice Lloyd was a member of the original panel.         His term of office expired on
       December 31, 2020.